DeviN, J.
The findings of fact of the court below were supported by the pleadings and affidavits presented to him, and his conclusions and judgment thereon are fully sustained by the authorities and statutes cited and by his clear and accurate reasoning therefrom.
While the good faith of the board of trustees of the Fayetteville Graded Schools and of the chairman of the property committee is in no way impugned, it is apparent that the words “with power to act” inserted in the record of the motion to instruct the property committee to investigate the legality of a privae sale and to consider offers for the property should not be construed to constitute the valid delegation of power to the chairman of the property committee to execute a contract *40for the sale of the property in a manner contrary to the method set out in the statute. The Fayetteville Graded Schools cannot in law be bound thereby.
The judgment, restraining the conveyance of the property pursuant to the attempted contract complained of, must be
Affirmed.